 



Exhibit 10.2
AMENDMENT NO. 1
TO
THE BISYS GROUP, INC.
2005 EMPLOYEE STOCK PURCHASE PLAN
1. Section 4.01 of the Plan is amended to read as follows:
     “4.01. Number of Shares. The total number of shares of Common Stock for
which Options may be granted under this Plan shall not exceed in the aggregate
eight hundred thousand (800,000) shares of Common Stock. The Plan will be
implemented by an Offering of shares of Common Stock (the “Offering”). The
Offering shall begin on January 1, 2005 and shall terminate on March 31, 2006.”
2. Subsection (b) of Section 7.03 of the Plan (“Option Price”) is amended to
read as follows:
     “(b) 85% of the fair market value of a share of Common Stock subject to the
Option on March 31, 2006, based upon the last sale price of a share of Common
Stock on the New York Stock Exchange on that date.”
3. Section 8.01 of the Plan is amended to read as follows:
     “8.01. Automatic Exercise. Unless a Participant gives written notice to the
Company of withdrawal pursuant to Section 9.01, his Option to acquire Common
Stock with payroll deductions made during any Offering will be deemed to have
been exercised automatically on March 31, 2006 for the purchase of the number of
shares of Common Stock which the accumulated payroll deductions in his account
at that time will purchase at the applicable Option price (but not in excess of
the number of shares of Common Stock for which Options have been granted to the
Employee pursuant to Section 7.02), and any excess in his account at that time
will be returned to him.”
4. Section 8.03 of the Plan is amended to read as follows:
     “8.03. Delivery of Stock. As promptly as practicable after March 31, 2006,
the Company will deliver to each Participant, in such Participant’s name, the
shares of Common Stock purchased upon exercise of such Participant’s Option.
Such issuances shall be in “book entry” form. No shares of Common Stock issued
under the Plan may be certificated prior to April 1, 2006.”
5. Section 9.02 of the Plan is amended to read as follows:
     “9.02. Cessation of Employee Status. In the event a Participant shall cease
to be an Employee, as defined in Section 2.06, on or before December 31, 2005,
for any reason other than as a result of his death, the payroll deductions
credited to his account will be returned to him.
6. Section 9.03 of the Plan is amended to read as follows:





--------------------------------------------------------------------------------



 



- 2 -

     “9.03. Termination Due to Death. In the event a Participant shall cease to
be an Employee, as defined in Section 2.06, by reason of his death, his legal
representative shall have the right to elect, by written notice given to the
Executive Vice President of Human Resources of the Company prior to March 31,
2006 either:
     “(a) To withdraw all of the payroll deductions credited to the
Participant’s account under the Plan, or
     “(b) To exercise the Participant’s Option granted under Section 7.02 for
the purchase of shares of Common Stock on March 31, 2006 for the purchase of the
number of shares of Common Stock which the accumulated payroll deductions in the
Participant’s account will purchase at the applicable Option price, and any
excess in such account will be returned to the Participant’s legal
representative.
     “In the event that no such written notice of election shall be duly
received by the office of the Executive Vice President of Human Resources of the
Company, the Participant’s legal representative shall automatically be deemed to
have elected, pursuant to paragraph (b), to exercise the Participant’s Option.”

